785 So.2d 713 (2001)
James PRESTON, Jr., Appellant,
v.
STATE of Florida, Appellee.
No. 4D00-523.
District Court of Appeal of Florida, Fourth District.
May 23, 2001.
Richard G. Bartmon of Law Offices of Bartmon & Bartmon, P.A., Boca Raton, for appellant.
Robert A. Butterworth, Attorney General, Tallahassee, and Marrett W. Hanna, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
We affirm appellant's convictions and sentences on all charges except resisting officer without violence, which we vacate. Appellee concedes, and we agree, that on the facts in this case, convictions for both resisting with violence and resisting without violence constitute double jeopardy in that these dual convictions arose out of a continuous single episode. See Wallace v. State, 724 So.2d 1176 (Fla.1998); see also Monnar v. State, 752 So.2d 1252 (Fla. 1st. DCA 2000).
AFFIRMED; CONVICTION FOR RESISTING WITHOUT VIOLENCE VACATED.
SHAHOOD, HAZOURI, JJ., and MIHOK, A. THOMAS, Associate Judge, concur.